IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT JACKSON

                        SEPTEMBE R SESSION, 1998
                                                              FILED
                                                              October 30, 1998
STATE OF TENNESSEE,          )    C.C.A. NO. 02C01-9805-CC-00134
                                                        Cecil Crowson, Jr.
                             )                                Appellate C ourt Clerk
      Appellee,              )
                             )
                             )    MADISON COUNTY
VS.                          )
                             )    HON. WHIT LAFON
MICHAEL D. LOVE,             )    JUDGE
                             )
      Appe llant.            )    (Probation Revocation)


                ON APPEAL FROM THE JUDGMENT OF THE
                 CIRCUIT COURT OF MADISON COUNTY


FOR THE APPELLANT:                FOR THE APPELLEE:

C. MICHAEL ROBBINS                JOHN KNOX WALKUP
46 North Third Street             Attorney General and Reporter
Suite 719
Memphis, TN 38103                 CLINTON J. MORGAN
                                  Assistant Attorney General
                                  425 5th Avenu e North
                                  Nashville, TN 37243

                                  JERRY W OODALL
                                  District Attorney General

                                  JAMES W. THOMPSON
                                  Assistant District Attorney General
                                  Lowell Thomas State Office Bldg.
                                  Jackson, TN 38301



OPINION FILED ________________________

AFFIRMED

DAVID H. WELLES, JUDGE
                                 OPINION

      The Defendant appeals as of right from the judg ment of the trial cou rt

which found him to be in violation of the terms of his probation. He argues that

the trial court erred in ordering the balance of his sentence to be served in

confinem ent. W e affirm the judgm ent of the tria l court.



      In 1994, the Madison County, Tennessee grand jury indicted the Defendant

on charges of aggra vated robbe ry, conspiracy to com mit aggravate d robbery,

possession of a dead ly weapo n with inten t to emp loy it in the commission of

aggravated robbery, possession of cocaine with intent to sell or deliver, evading

arrest, and contributing to the delinquen cy of a minor. Su bsequen tly, pursuant

to a plea agreement, the Defendant pleaded guilty to aggra vated rob bery, a

Class B felony, and misdemeanor possession of cocaine. The plea agreement

called for concurrent sentences of eight years for agg ravated robbe ry and eleven

months and twenty-nine days for the misdemeanor drug charge. One year of the

sentence was ordered to be served in the coun ty workho use with th e balan ce to

be served in community corrections. By order entered on July 20, 1995, the

balance of the Defendant’s sentence was ordered to be served on probation.



      On September 26, 1997, a probation violation warrant was issued, alleging

that the Defe ndant h ad violated probation by being arrested for “aggravated

sexual assau lt of a child” in Texas. The record reflects that the Defendant

subs eque ntly pleaded guilty in Texas to the felony of “indecency with a child by




                                         -2-
exposu re.” He received a three-year sentence in Texas which was ordered to be

served o n “com munity s upervisio n.”



         On March 10, 199 8, after conducting an evidentiary hearing on the

probatio n violation warra nt, the tria l court fo und th at the D efend ant wa s in

violation of the te rms o f his probation. Th e court ordered the probation revoked

and the balance of the Defendant’s sentence served in the Department of

Correction. It is from the order of the trial court directing that the balance of the

Defendant’s sentence be served in confinement that the Defendant appeals.



         When a probation revocation is challenged, the appellate courts have a

limited scope of review. For an appellate court to be warranted in finding a trial

judge erred in determining that a violation has o ccurre d, the re cord m ust co ntain

no substan tial evidenc e to supp ort the con clusion o f the trial judge. State v.

Harkins, 811 S.W.2d 79, 82 (Tenn. 1991). If the violation is so supported by the

record, the judgment of the trial court revoking probation will not be disturbed on

appeal unless it appears that the trial court acted arbitrarily or otherwise abused

its discretion . State v. Williamson, 619 S.W.2d 145, 146 (Tenn. Crim. App.

1981).



         When a trial judge grants a suspended sentence, that judge demonstrates

a certain amount of confid ence that the Defe ndan t will lead a lawful life. When

the Defendant’s subsequent actions violate that confidence, the trial judge again

exercises discretion in determining whether the suspended sentence should be

revoked. Daven port v. State , 381 S.W.2d 276, 27 9 (Ten n. 1964 ); Thom pson v.

State, 279 S.W.2d 261, 262 (Tenn. 1955). The Defendant’s subsequent actions

                                         -3-
may indicate that the initial decision to suspend the sentence was a mista ke. All

probationers are deemed to be on notice that they may not engage in unlawful

activity or othe rwise c ondu ct them selves incon sisten tly with go od citize nship if

they are granted p robatio n instead of incarce ration.       Robe rts v. State, 546

S.W .2d 264, 265 (Tenn. Crim . App. 1976 ).



       The Defe ndan t conc edes that his felony conviction in Texas constitutes a

violation of the terms of his Tennessee probation. He argues, however, that the

trial judge abused his discretion by ordering the balance of the Defe ndant’s e ight-

year sentence to be served in the Department of Correction. He ar gues that this

Cou rt shou ld remand the case and direct the trial judge to place the Defendant

back o n proba tion.



       A trial court is ves ted with the statutory au thority to “revoke the probation

and suspension of sentence and cause the defendant to commence the

execution of the judgment as originally entered.” Tenn. Code Ann. § 40-35-

311(d).   Furthermore, when probation is revoked, “the original judgment so

rendered by the trial judge shall be in full force and effect from the date of the

revocation of such suspension.” Tenn. Code Ann. § 40-35-310. The trial judge

retains the discretionary authority to order the defendant to serve the original

senten ce. See State v. Duke, 902 S.W .2d 424, 427 (Tenn. Crim . App. 1995 ).



       The Defendant, who was already on probation for a felony, committed

another felony. Under these circumstances, the Defendant’s argument that he

is entitled to a second grant of probation is not particularly persuasive. The

testimony given by the Defendant at his revocation hearing demonstrates little,

                                          -4-
if any, assurance that he wo uld be unlike ly to violat e his probation again were he

allowed to contin ue to s erve h is sentence on probation. This was obviously also

the conclusion of the trial judge. Based on our review of this record, we cannot

conclude that the trial judge erred or abused his discretion in ordering the

balance of the De fendant’s sentence to be served in the Department of

Correc tion.



      The judgment of the trial court is affirmed.




                                  ____________________________________
                                  DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
PAUL G. SUMMERS, JUDGE


___________________________________
JOE G. RILEY, JUDGE




                                         -5-